In a matrimonial action, plaintiff husband appeals, as limited by his brief, from stated portions of an order of the Supreme Court, Westchester County (Colabella, J.), entered August 23, 1983, which, inter alia, granted defendant wife pendente lite maintenance and child support in the amount of $1,400 per week. 11 Order modified, on the facts, by deleting the provision which awarded defendant wife $1,400 per week as maintenance and child support pendente lite and substituting therefor a provision directing plaintiff to pay defendant pendente lite maintenance of $600 per week and pendente lite child support of $275 per week, and directing defendant to assume responsibility pendente lite for payment of the mortgage, utilities, taxes and insurance on the marital residence. As so modified, order affirmed insofar as appealed from, without costs or disbursements. 11 On the record before us we find that the award of pendente lite maintenance and child support was excessive to the extent indicated. Titone, J. P., Mangano, Gibbons, and Brown, JJ., concur.